

Exhibit 10.5
 
CREDIT LINE AGREEMENT


THIS CREDIT LINE AGREEMENT is entered into as of May 28, , 2009, between SO ACT
NETWORK, INC., a Delaware corporation (“Borrower”), and Greg Halpern (“Lender”).
 
Background


WHEREAS, Borrower wish to obtain a revolving line of credit from Lender, and,
upon the terms and subject to the conditions set forth herein, Lender is willing
to make the line of credit available to Borrower.
 
NOW, THEREFORE, Borrower and Lender, intending to be legally bound hereby, agree
as follows:


ARTICLE I    CREDIT LINE
 
1.1. Credit Line.  Absent an Event of Default and earlier termination, Lender
hereby establishes for the benefit of Borrower, subject to the terms and
conditions of this Agreement, a revolving line of credit (the “Credit Line”) in
the amount of $100,000 (the “Maximum Credit”) that will mature and expire on or
before the second (2nd) anniversary of the date hereof (the “Maturity
Date”).  All requests for advances under the Credit Line shall be directed to
Lender pursuant to a Notice of Borrowing in the form of Exhibit A attached
hereto, no more than one (1) Notice of Borrowing shall be issued within any 30
consecutive day period. Borrower’s unconditional obligation to repay all
advances under the Credit Line and to pay interest thereon shall be evidenced by
the Note of Borrower set forth on Exhibit A attached hereto and representing the
obligations of Borrower to pay Lender the outstanding amount of the Credit Line
plus interest accrued thereon, as set forth herein.  In no event shall the
outstanding principal balance under the Credit Line exceed the Maximum Credit.
 
1.2. Repayment of Credit Line.  Prior to the Maturity Date, Borrower may borrow,
prepay and reborrow under the Credit Line.  The outstanding balance of the
Credit Line shall be due and payable on or before the Maturity Date, subject to
acceleration as herein provided.   Borrower shall pay principal balance,
interest at the prime rate as of the date of the delivery of the Notice of
Borrowing, and all other amounts payable hereunder without any deduction
whatsoever, including, but not limited to, any deduction for any setoff or
counterclaim, all of which are hereby waived.  Any prepayment of principal shall
be accompanied by accrued and unpaid interest on the amount prepaid to the date
of such prepayment.


 
 
 
-1-

--------------------------------------------------------------------------------



                  
1.3. Use of Proceeds.  Borrower shall apply the proceeds of loan advances made
by Lender to Borrower under the Credit Line (the “Advances”) to be sued for
working capital or general corporate purposes.
  
1.4. Payments and Computations.
 
(a)  Borrower shall make each payment hereunder and under the Credit Line Note
(the “Note”) not later than 5:00 P.M. on the day when due.  Any payment received
after 5:00 P.M. (including any payment in full of the Obligations) shall be
deemed received on the immediately following Business Day.  All prepayments of
every kind on account of the Credit Line shall be first applied to accrued and
unpaid interest and then to the principal balance thereof.
 
(b)  Borrower shall pay principal, interest and other amounts payable hereunder
without any deduction, setoff, recoupment or counterclaim.
 
(c)  Lender’s records of advances and payments under the Credit Line shall be
deemed correct and binding upon Borrower except for manifest error.
 
ARTICLE II   CONDITIONS PRECEDENT
 
The obligation of Lender to extend the Credit Line shall be subject to the
satisfaction, on or prior to the date of the consummation of the making of the
Credit line available by Lender to Borrower under this Agreement (the “Closing
Date”), of the following conditions precedent (all agreements and documents from
Borrower or any other Person to be in form and substance acceptable to Lender,
in its sole discretion):
 
2.1           Executed Loan Documents.  Receipt by Lender of duly executed
copies of this Agreement and the Note (collectively, the “Loan Documents”).


2.2           Organizational Documents.  Receipt by Lender of the following:
 
(a) Charter Documents.  Copies of certificates of incorporation or other charter
documents of Borrower and each Guarantor certified to be true and complete as of
a recent date by the appropriate governmental authority of the state or other
jurisdiction of its incorporation and certified by a secretary or assistant
secretary as of the Closing Date.
 
 
-2-

--------------------------------------------------------------------------------



 
(b) Bylaws.  A copy of the bylaws, as applicable, of Borrower certified by a
secretary or assistant secretary of Borrower to be true and correct as of the
Closing Date.
 
(c) Resolutions.  Copies of resolutions or unanimous written consent of the
board of directors or members, as applicable, of Borrower approving and adopting
the this Agreement and the Note, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of Borrower to be true and correct and in force and effect
as of the Closing Date.
 
(d) Good Standing.  Copies of a certificate of good standing, existence or its
equivalent with respect to Borrower as of a recent date by the appropriate
governmental authorities of the state or other jurisdiction of organization and
each other jurisdiction in which the failure to so qualify and be in good
standing could reasonably be expected to have a Material Adverse Effect.

 
(e) Financial Statements.  Receipt by Lender of Borrower’s Financial Statements
for the fiscal year ending December 31, 2008 and such other information relating
to Borrower as Lender may reasonably require.
 
(f) Consents.  Receipt by Lender of evidence that all governmental, shareholder,
member and third party consents and approvals required in connection with the
transactions contemplated hereby and expiration of all applicable waiting
periods without any action being taken by any authority that could restrain,
prevent or impose any material adverse conditions on such transactions or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the judgment of Lender could have such effect.
 
ARTICLE III     REPRESENTATIONS AND WARRANTIES OF BORROWER
 
In order to induce Lender to enter into this Agreement and to make available the
Loan contemplated hereby, Borrower hereby represents and warrants to Lender.
 
3.1.  Organization and Qualification.   Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation or organization, (ii) has the power and authority to enter
into the Loan Documents, and (iii) is duly qualified and is authorized to do
business and is in good standing in every jurisdiction in which the failure to
be so qualified could reasonably be expected to have a Material Adverse Effect.
  
3.2. No Conflict.   The execution and delivery by Borrower of the Loan Documents
executed and delivered in connection herewith and the performance of the
obligations of Borrower hereunder and thereunder and the consummation by
Borrower of the transactions contemplated hereby and thereby: (i) are within the
powers of Borrower; (ii) are duly authorized by the Board of Directors of
Borrower and, if necessary, its stockholders or members; (iii) are not in
contravention of the terms of the articles or certificate of incorporation or
bylaws of Borrower or of any contractual obligations; (iv) do not require the
consent, registration or approval of any governmental authority or any other
person; (v) do not contravene any statute, law, ordinance regulation, rule,
order or other governmental restriction applicable to or binding upon Borrower.
 
 
-3-

--------------------------------------------------------------------------------



 
3.3.  Enforceability.  The Agreement and all of the other Loan Documents are the
legal, valid and binding obligations of Borrower, and are enforceable against
Borrower in accordance with their terms.
 
3.4. Financial Data. Borrower shall have furnished to Lender and Lender the
following Financial Statements (the “Financials”): (i) the balance sheet of
Borrower as of, and statements of income, retained earnings and changes in
financial position for the fiscal year ended December 31, 2008, audited by
independent certified public accountants, and (ii) the unaudited balance sheet
of Borrower as of, and statement of income, and retained earnings for the fiscal
quarter ended March 31, 2009, prepared by independent certified public
accountant. The Financials are in accordance with the books and records of
Borrower and fairly present the financial condition of Borrower at the dates
thereof and the results of operations for the periods indicated (subject, in the
case of unaudited Financial Statements, to normal year end adjustments), and
such Financial Statements have been prepared in conformity with GAAP
consistently applied throughout the periods involved. Since March 31, 2009,
there have been no changes in the condition, financial or otherwise, of Borrower
as shown on the respective balance sheets of Borrower described above, except
(a) as contemplated herein and (b) for changes which individually or in the
aggregate do not constitute a Material Adverse Change. For the purpose of this
Agreement, the “Material Adverse Change” shall mean a material adverse change in
(i) the business, operations, results of operations, assets, liabilities or
conditions (financial or otherwise) of the Borrower, (ii) Borrower’s ability to
perform its obligations under the Load Documents, or (iii) the validity,
enforceability or availability of rights and remedies of Lender hereunder, in
each case as determined by Lender in its sole but reasonable discretion.
 
3.5. Judgments or Litigation.  There is no material (a) judgment, order, writ or
decree outstanding against Borrower or (b) pending or, to the best of Borrower’s
knowledge, threatened litigation, contested claim, governmental, administrative
or regulatory investigation, arbitration, or governmental audit (for taxes or
otherwise) or proceeding by or against Borrower.  No judgment, order, writ,
decree, pending or threatened litigation, contested claim, investigation,
arbitration and governmental proceeding pertaining to Borrower (individually or
in the aggregate) could reasonably be expected to have a Material Adverse
Effect.
 
3.6. Defaults.  Borrower is not in default under any Contractual Obligations
which default could reasonably be expected to have a Material Adverse Effect.
For the purpose of this Agreement, the “Contractual Obligation” shall mean with
respect to any person, any term or provision of any securities issued by such
person, or any indenture, mortgage, deed of trust, contract, undertaking,
document, instrument or other agreement to which such person is a party or by
which it or any of its properties is bound or to which it or any of its
properties is subject.
 
 
-4-

--------------------------------------------------------------------------------


 
 
3.7. Compliance with Law.  Borrower has not violated or failed to comply with
any statute, law, ordinance, regulation, rule or order of any foreign, federal,
state or local government, or any other governmental authority or any self
regulatory organization, or any judgment, decree or order of any court,
applicable to its business or operations which failure or violation could
reasonably be expected to have a Material Adverse Effect.  Borrower has not
received any notice to the effect that, or otherwise been advised that, it is
not in compliance with, and Borrower has no reason to anticipate that any
currently existing circumstances are likely to result in the violation of any
such statute, law, ordinance, regulation, rule, judgment, decree or order which
failure or violation could reasonably be expected to have a Material Adverse
Effect. For the purpose of this Agreement, the “Material Adverse Effect” shall
mean a material adverse effect on (i) the business, operations, results of
operations, assets, liabilities or conditions (financial or otherwise) of
Borrower, (ii) Borrower’s ability to perform its obligations under the Load
Documents, or (iii0 the validity, enforceability or availability of rights and
remedies of Lender hereunder, in each case as determined by Lender in its sole
but reasonable discretion.
 
3.8. Compliance with Environmental Laws.  The operations of Borrower materially
comply with all applicable federal, state or local environmental, health and
safety statutes, regulations, directions, ordinances, criteria or guidelines;
and none of the operations of Borrower are the subject of any material judicial
or administrative proceeding alleging the violation of any federal, state or
local environmental, health or safety statute, regulation, direction, ordinance,
criteria or guidelines.  None of the operations of Borrower are the subject of
any federal or state investigation evaluating whether Borrower disposed any
hazardous or toxic waste, substance or constituent or other substance at any
site that may require remedial action, or any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
hazardous or toxic waste, substance or constituent, or other substance into the
environment.  Borrower has not filed or received any notice under any federal or
state law indicating past or present treatment, storage or disposal of a
hazardous waste or reporting a spill or release of a hazardous or toxic waste,
substance or constituent, or other substance into the environment.  Borrower has
no contingent liability of which Borrower have knowledge or reasonably should
have knowledge in connection with any release of any hazardous or toxic waste,
substance or constituent, or other substance into the environment, nor has
Borrower received any notice, letter or other indication of potential liability
arising from the disposal of any hazardous or toxic waste, substance or
constituent or other substance into the environment.
 
3.9. Intellectual Property.  As of the date hereof, Borrower has the valid right
to use all of the Intellecutal Property that is necessary for the conduct of
Borrower’s business as currently conducted. The “Intellectual Property” shall
mean patents, patent applications, trademarks, trademark applications, service
marks, trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes.


3.10. Licenses and Permits.  Borrower has obtained and holds in full force and
effect all material franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary or appropriate for the operation of its business
as presently conducted and as proposed to be conducted.  Borrower is not in
violation of the terms of any such franchise, license, lease, permit,
certificate, authorization, qualification, easement, right of way, right or
approval which in any such case could reasonably be expected to have a Material
Adverse Effect.
 
 
-5-

--------------------------------------------------------------------------------


 
3.11. Title to Property.  Borrower has (i) valid leasehold interests in all of
the real property it occupies as a tenant, and (ii) good, marketable and
exclusive title to all of the other Property it purports to own  (including
without limitation, all real and personal property in each case as reflected in
the Financial Statements delivered to Lender hereunder), other than, with
respect to property described in clause (ii) above, properties disposed of in
the ordinary course of business or in any manner otherwise permitted under this
Agreement since the date of the most recent audited  balance sheet of Borrower,
and in each case subject to no claims, options, rights or interests of any other
person.  Borrower enjoys peaceful and undisturbed possession of all its real
property, and there is no pending or, to the best of its knowledge, threatened
condemnation proceeding relating to any such real property.  The leases with
respect to the leased property, together with any leases of real property
entered into by Borrower after the date hereof, are referred to collectively as
the “Leases”.  None of the Leases contains provisions which have or could
reasonably be expected to have a Material Adverse Effect.  No material default
exists under any Lease.
 
3.12.  Labor Matters.  Borrower is not engaged in any unfair labor
practice.  There is (a) no material unfair labor practice complaint pending
against Borrower or, to the best knowledge of Borrower, threatened against
Borrower, before the National Labor Relations Board, and no grievance or
arbitration proceeding with any employee, or group or committee representing any
employees, or arising out of or under collective bargaining agreements that has
or could reasonably be expected to have a Material Adverse Effect is so pending
against Borrower or, to the best knowledge of Borrower, threatened against
Borrower, (b) no strike, labor dispute, slowdown or stoppage pending or, to the
best knowledge of Borrower, threatened against Borrower, and (c) no union
representation questions with respect to the employees of Borrower and no union
organizing activities.
 
3.13. Investment Company.   Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, (b) a “holding company” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, as amended, or (c) subject to
any other law which purports to regulate or restrict its ability to borrow money
or to consummate the transactions contemplated by this Agreement or the other
Loan Documents or to perform its obligations hereunder or thereunder.
 
3.14. Taxes and Tax Returns.
  
(a)  Borrower has timely filed (inclusive of any permitted extensions) with the
appropriate taxing authorities all returns (including, without limitation,
information returns and other material information) in respect of Taxes required
to be filed through the date hereof and will timely file (inclusive of any
permitted extensions) any such returns required to be filed on and after the
date hereof except where the failure to file could not reasonably be expected to
have a Material Adverse Effect.  The information filed is complete and accurate
in all material respects.
 
 
-6-

--------------------------------------------------------------------------------


 
(b)  (i) All Taxes, in respect of periods beginning prior to the date hereof,
have been timely paid, or will be timely paid, or an adequate reserve has been
established therefore, as set forth in the Financial Statements, and (ii)
Borrower has no material liability for such Taxes for such periods in excess of
the amounts so paid or reserves so established.  No material deficiencies for
Taxes have been claimed, proposed or assessed by any taxing or other
governmental authority against Borrower except those that are paid or contested
within the time limits designated by law or the applicable governmental
authority and no material tax Liens have been filed.
 
3.15. Material Contracts.   Schedule 3.15 sets forth a true, correct and
complete list of all the Material Contracts currently in effect on the date
hereof.  None of the Material Contracts contains provisions which have or could
reasonably be expected to have a Material Adverse Effect.  All of the Material
Contracts are in full force and effect, and no material defaults currently exist
thereunder.
 
3.16. Accuracy and Completeness of Information.  All factual information
heretofore, contemporaneously or hereafter furnished by or on behalf of Borrower
in writing to Lender for purposes of or in connection with this Agreement or any
Loan Documents, or any transaction contemplated hereby or thereby, is or will be
true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information not misleading at such
time.  There is no fact now known to any officer of Borrower which has, or would
have, a Material Adverse Effect which fact has not been set forth herein, in the
Financials, or any certificate, opinion or other written statement made or
furnished by Borrower to Lender.
 
3.17. Solvency.  After giving effect to the transactions contemplated under this
Agreement, Borrower is able to pay its respective debts as they become due, and
has capital sufficient to carry on its respective business and all businesses in
which it is about to engage, and now owns property having a value both at fair
valuation and at present fair salable value greater than the amount required to
pay Borrower’s debts.  Borrower will not be rendered insolvent by the execution
and delivery of this Agreement or any of the other Loan Documents executed in
connection with this Agreement or by the transactions contemplated hereunder or
thereunder..


3.18. Survival of Representations.  All representations made by Borrower in this
Agreement and in any other Loan Document shall survive the execution and
delivery hereof and thereof.


ARTICLE IV REPRESENTATIONS AND WARRANTS OF LENDER




4.1. Evaluation of Risks.  Lender has such knowledge and experience in
financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in
Lender and of protecting its interests in connection with this transaction.  It
recognizes that its investment in Lender involves a high degree of risk.
 
-7-

--------------------------------------------------------------------------------


 
4.2. No Legal Advice From Borrower.  Lender acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Lender is relying solely on such counsel and advisors and not on any statements
or representations of Borrower or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
4.3 Information.  Lender and his advisors (and his counsel), if any, have been
furnished with all materials relating to the business, finances and operations
of Borrower and information it deemed material to making an informed investment
decision.  Lender and his advisors, if any, have been afforded the opportunity
to ask questions of Borrower and its management.  Neither such inquiries nor any
other due diligence investigations conducted by such Investor or its advisors,
if any, or its representatives shall modify, amend or affect the Investor’s
right to rely on Borrower’s representations and warranties contained in this
Agreement.  Lender understands that its investment involves a high degree of
risk. Lender is in a position regarding Borrower, which, based upon employment,
family relationship or economic bargaining power, enabled and enables such
Investor to obtain information from Borrower in order to evaluate the merits and
risks of this investment. Lender has sought such accounting, legal and tax
advice, as it has considered necessary to make an informed investment decision
with respect to this transaction.
 
 
-8-

--------------------------------------------------------------------------------




ARTICLE V   COVENANTS
 
Until termination of this Agreement and the payment and satisfaction of all
obligations, Borrower covenants and agrees as follows:


5.1. Financial Information     Borrower will furnish to Lender the following
information within the following time periods:
 
(a)  within 120 days after the close of each fiscal year of Borrower, the
audited balance sheets and statements of income and retained earnings and of
changes in cash flow of Borrower, for such year, each in reasonable detail, each
setting forth in comparative form the corresponding figures for the preceding
year, prepared in accordance with GAAP, and accompanied by a report and
unqualified opinion of an independent accountant selected by Borrower and
acceptable to Lender and concurrently with the delivery of such financial
statements, an unaudited balance sheet of Borrower for such year, in reasonable
detail, setting forth in comparative form the corresponding figures from the
preceding year, prepared in accordance with GAAP;
 
(b)  within 45 days after the end of each fiscal quarter of Borrower, unaudited
Financial Statements similar to those required by clause (a) above as of the end
of such period and for such period then ended and for the period from the
beginning of the current fiscal year to the end of such period, setting forth in
comparative form the corresponding figures for the comparable period in the
preceding fiscal year, prepared in accordance with GAAP (except that such
quarterly statements need not include footnotes) and certified by an Authorized
Person described in paragraph (c) below; and
 
(c)  at the time of submission of the quarterly Financial Statements (for the
first three fiscal quarters in any fiscal year) and the annual Financial
Statement of Borrower, a certificate executed by an authorized person,
certifying that, following a review of the Agreement, no Event of Default is
outstanding and demonstrating compliance with the financial covenants by
calculation thereof as of the end of each such fiscal quarter.
 
(d)  Such other reports, certificates, schedules, documents, data or information
concerning Borrower’s finances and Property as Lender may reasonably request
from time to time.
 
 
-9-

--------------------------------------------------------------------------------


 
5.2. Existence.  Borrower (a) will maintain its corporate existence, (b) will
maintain in full force and effect all material licenses, bonds, franchise,
leases, trademarks and qualifications to do business, (c) will obtain or
maintain patents, contracts and other rights necessary or desirable to the
profitable conduct of its business, (d) will continue in, and limit its
operations to, the same general lines of business as that presently conducted by
it and (e) will comply with all applicable laws, rules and regulations of any
federal, state or local Governmental Authority, except in the case of (b), (c)
and (e) where noncompliance could not reasonably be expected to have a Material
Adverse Effect.
 
5.3. Environmental Matters.  Borrower will conduct its business so as to comply
in all material respects with all environmental laws, regulations, directions,
ordinances, criteria and guidelines in all jurisdictions in which any of them is
or may at any time be doing business including, without limitation,
environmental land use, occupational safety or health laws, regulations,
directions, ordinances, criteria, guidelines, requirements or permits in all
jurisdictions in which it is or may at any time be doing business, except to the
extent that Borrower is contesting, in good faith by appropriate legal
proceedings, any such law, regulation, direction, ordinance, criteria,
guideline, or interpretation thereof or application thereof; provided, further,
that Borrower will comply with the order of any court or other governmental body
of the applicable jurisdiction relating to such laws unless Borrower shall
currently be prosecuting an appeal or proceedings for review and shall have
secured a stay of enforcement or execution or other arrangement postponing
enforcement or execution pending such appeal or proceedings for review.  If
Borrower shall (a) receive notice that any violation of any federal, state or
local environmental law, regulation, direction, ordinance, criteria or guideline
may have been committed or is about to be committed by Borrower, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against Borrower alleging violations of any federal, state
or local environmental law, regulation, direction, ordinance, criteria or
guideline or requiring Borrower to take any action in connection with the
release of toxic or hazardous substances into the environment or (c) receive any
notice from a federal, state, or local governmental agency or private party
alleging that Borrower may be liable or responsible for costs associated with a
response to or cleanup of a release of a toxic or hazardous substance into the
environment or any damages caused thereby, Borrower will provide Lender with a
copy of such notice within 5 days after the receipt thereof.
 
5.4. Taxes.  Borrower will pay, when due and in any event prior to delinquency,
all Taxes lawfully levied or assessed against Borrower; provided, however, that
unless such Taxes have become a federal tax or ERISA Lien on any of the assets
of Borrower, no such Tax need be paid if the same is being contested in good
faith, by appropriate proceedings promptly instituted and diligently conducted
and if an adequate reserve or other appropriate provision shall have been made
therefore as required in order to be in conformity with GAAP.
 
5.5. Compliance With Laws.  Borrower will comply with all acts, rules,
regulations, orders, directions and ordinances of any legislative,
administrative or judicial body or official applicable to the Collateral or any
part thereof, and to the operation of its business except where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.
 
 
-10-

--------------------------------------------------------------------------------


 
5.6. Maintenance of Property.  Borrower will keep all property useful and
necessary to its business in good working order and condition (ordinary wear and
tear excepted) in accordance with its past operating practices and not to commit
or suffer any waste with respect to any of its properties, except for properties
which either individually or in the aggregate are not material.
  
ARTICLE VI   EVENTS OF DEFAULT AND REMEDIES
 
6.1. Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” hereunder:
 
(a)  failure of Borrower to pay (i) any interest or fees when due hereunder,
whether at state maturity, by acceleration or otherwise, or (ii) any principal
outstanding under the Credit Line when due, whether at stated maturity, by
acceleration or otherwise.
 
(b)  any representation or warranty, contained in this Agreement, the other Loan
Documents or any other agreement, document, instrument or certificate between
Borrower and Lender or executed by Borrower in favor of Lender shall prove
untrue in any material respect on or as of the date it was made or was deemed to
have been made;
 
(c)  failure of Borrower to comply with any other covenant contained in this
Agreement, the other Loan Documents or any other agreement, document, instrument
or certificate between Borrower and Lender or executed by Borrower in favor of
Lender and, in the event such breach or failure to comply is capable of cure,
such breach or failure to comply is not cured within 10 days of its occurrence;
 
(d)  dissolution, liquidation, winding up or cessation of the business (or any
material portion of the business) of Borrower, or the failure of Borrower to
meet its debts generally as they mature, or the calling of a meeting of
Borrower’s creditors for purposes of compromising Borrower’s debts;
 
(e)  the commencement by or against Borrower of any bankruptcy, insolvency,
arrangement, reorganization, receivership or similar proceedings with respect to
it under any federal or state law and, in the event any such proceeding is
commenced against Borrower, such proceeding is not dismissed within 60 days;
 
 (f)  any party (other than Lender) to any Loan Document shall deny or disaffirm
its obligations under any of the Loan Documents, or an Event of Default shall
have occurred or a  Default shall occurred and not been cured within any
contractual cure period under any other Loan Document, or any Loan Document
shall be canceled, terminated, revoked or rescinded without the express prior
written consent of Lender, or any action or proceeding shall have been commenced
by any person (other than Lender) seeking to invalidate, declare unenforceable,
cancel, revoke, rescind or disaffirm the obligations of any party to any Loan
Document;
 
 
-11-

--------------------------------------------------------------------------------


 
 (g)  one or more judgments or decrees shall be entered against Borrower
involving a liability of $25,000 or more individually or in the aggregate (to
the extent not paid or covered by insurance (i) provided by a carrier who has
acknowledged coverage and has the ability to perform or (ii) as determined by
Lender in its reasonable discretion) and any such judgments or decrees shall not
have been vacated, satisfied, discharged or stayed or bonded pending appeal
within 30 days from the entry thereof;
 
(h)  a Material Adverse Change occurs; or
 
(i)  Borrower is indicted or convicted of the commission of a crime or any
proceeding of any kind is pending or threatened which would reasonably be likely
to result in the forfeiture of any material portion of the property of borrower
to any governmental authority.
 
6.2. Rights and Remedies upon a Default or an Event of Default. Upon the
occurrence of any Event of Default, any obligation of Lender to make loan
advances under the Credit Line shall terminate and Lender may take any or all of
the following actions: declare all obligations to be immediately due and payable
(except with respect to any Event of Default in which case all obligations shall
automatically become immediately due and payable without the necessity of any
action, decision, notice or demand) without presentment, demand, protest or any
other action or obligation of Lender.
 
ARTICLE VII   TERMINATION
 
All Advances made hereunder shall automatically become due and payable in full
on the Maturity Date.  All of Lender’s rights, liens and security interests in
and to Borrower’s Property shall continue after any termination until (a) all
obligations have been indefeasibly paid and satisfied in full unless otherwise
prohibited under any applicable federal or state law, (b) Lender shall have
received a written agreement (in form and substance acceptable to Lender in its
sole and absolute discretion) executed by Borrower and by a Person whose loans
or advances to Borrower are used in whole or in part to satisfy the Obligations,
indemnifying Lender from any loss or damage, or (c) Lender shall have retained
such monetary reserves necessary to pay in full all obligations for such period
of time, in its reasonable discretion.
 
ARTICLE VIII  MISCELLANEOUS
 
 
8.1. JURY TRIAL.  TO THE EXTENT ANY DISPUTE IS NOT SUBJECT TO ARBITRATION,
LENDER AND BORROWER EACH HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO.
 
 
-12-

--------------------------------------------------------------------------------



 
8.2  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE. THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER, AND ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO, SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELEWARE.  Any legal action or proceeding with respect
to this Agreement or any other Loan Document shall be brought in the courts of
the State of Delaware or of the United States District Court for the District of
Delaware, and, by execution and delivery of this Agreement,  Borrower, and
Lender hereby irrevocably accept for themselves and in respect of their
property, generally and unconditionally, the nonexclusive jurisdiction of such
courts.  Borrower further irrevocably consents to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail return receipt requested,
postage prepaid, or by nationally recognized overnight courier to it at the
address set out for notices pursuant to Section 8.3, such service to become
effective 3 days (or 1 day if sent by such courier) after such mailing.  Nothing
herein shall affect the right of any party hereto to serve process in any other
manner permitted by law or to commence legal proceedings or to otherwise proceed
against a party hereto in any other jurisdiction.
 
8.3. Notices.  Except as otherwise provided herein, all notices and
correspondences hereunder shall be in writing and sent by certified or
registered mail return receipt requested, by overnight delivery service, with
all charges prepaid, or by facsimile (with transmission certification), if to
Lender or Borrower to the addresses or by facsimile transmission set forth on
the signature hereto.  All such notices and correspondence shall be deemed given
(i) if sent by certified or registered mail, 3 Business Days after being
postmarked, (ii) if sent by overnight delivery service, when received at the
above stated addresses or when delivery is refused and (iii) if sent by
facsimile transmission, when receipt of such transmission is acknowledged;
provided that all notices to Lender shall not be effective until actually
received.
 
8.4. Assignability.  Borrower shall not have the right to assign or delegate
their obligations and duties under this Agreement or any other Loan Documents or
any interest therein except with the prior written consent of Lender.
 
8.5. Indemnification.  Borrower shall indemnify, defend and hold harmless
Lender, its  representatives, agents, accountants, counsel, successors and
assigns, and their respective affiliates  from and against (a) any and all
losses, claims, damages, liabilities, deficiencies, judgments or expenses
incurred by any of them (except to the extent that it is finally judicially
determined to have resulted from their own gross negligence or willful
misconduct) arising out of or by reason of any litigation, investigation, claim
or proceeding which arises out of or is in any way related to (i) this
Agreement, the other Loan Documents, or the transactions contemplated thereby,
(ii) any actual or proposed use by Borrower of the proceeds of the Credit Line,
(iii) Lender entering into, performing under or enforcing this Agreement, the
other Loan Documents or any other agreements and documents relating hereto,
including, without limitation, amounts paid in settlement, court costs and the
fees and disbursements of counsel incurred in connection with any such
litigation, investigation, claim or proceeding or any advice rendered in
connection with any of the foregoing, or (iv) the breach by Borrower of any
warranty, undertaking or covenant made at any time hereunder or under any other
Loan Document and (b) any such losses, claims, damages, liabilities,
deficiencies, judgments or expenses incurred in connection with any remedial or
other action taken by Borrower or Lender in connection with compliance by
Borrower with any federal, state or local environmental laws, acts, rules,
regulations, orders, directions, ordinances, criteria or guidelines.  If and to
the extent that the obligations of Borrower hereunder are unenforceable for any
reason, Borrower hereby agrees to make the maximum contribution to the payment
and satisfaction of such obligations which is permissible under applicable
law.  Borrower’s obligations under this Section 6.5 shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full of the Obligations, and are in addition to, and not in substitution of, any
other of their Obligations set forth in this Agreement.
 
 
-13-

--------------------------------------------------------------------------------


 
8.6. Entire Agreement, Successors and Assigns.  This Agreement along with the
other Loan Documents constitutes the entire agreement between Borrower and
Lender regarding the subject matter hereof, supersedes any prior agreements
among them, and shall bind and benefit Borrower and Lender and their respective
successors and permitted assigns.  No rights are intended to be created
hereunder or under any other Loan Documents for the benefit of any person not a
signatory hereto or thereto.
 
8.7. Amendments.  Neither the amendment or waiver of any provision of this
Agreement or any other Loan Document, nor the consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Lender and each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
8.8. Non-Agency of Lender.  The relationship between Borrower on the one hand
and Lender on the other hand shall be solely that of Borrower and
Lender.  Lender shall not have any fiduciary responsibilities to Borrower or be
deemed to have entered into any partnership or joint venture with
Borrower.  Lender shall not undertake any responsibility to Borrower to review,
evaluate or inform Borrower of any matter in connection with any phase of
Borrower’s business or operations.
 
8.9. Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  Signature by facsimile shall bind the
parties hereto.
 
8.10. Effectiveness.  This Agreement shall become effective on the date on which
all of the conditions to effectiveness contained herein have been satisfied (as
determined by Lender in its sole and absolute discretion) and all of the parties
have signed a copy hereof (whether the same or different copies) and Lender
shall have received executed originals of this Agreement and the other Loan
Documents.
 
8.11. Severability.  In case any provision in or obligation under this Agreement
or the Note or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
 
-14-

--------------------------------------------------------------------------------


 
 
8.12. Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
8.13. Information.  At Borrower’s written request, Lender agrees to keep
confidential any information furnished or made available to it by Borrower
pursuant to this Agreement; provided that nothing herein shall prevent Lender
from disclosing such information (a) to any other person if reasonably
incidental to the administration of the credit facility provided herein, (b) as
required by any law, rule, or regulation, (c) upon the order of any court or
administrative agency; provided, however, if allowed by applicable law, rule,
regulation or order, Lender shall use commercially reasonable efforts to notify
Borrower of such order to allow Borrower to seek court relief to block or limit
such disclosure, (d) upon the request or demand of any regulatory agency or
authority; provided, however, if allowed by applicable law, rule, regulation or
order, Lender shall use commercially reasonable efforts to notify Borrower of
such order to allow Borrower to seek court relief to block or limit such
disclosure, (e) that is or becomes available to the public or that is or becomes
available to Lender other than as a result of a disclosure by Lender prohibited
by this Agreement, (f) in connection with any litigation to which Lender or any
of its Affiliates may be a party relating to this Agreement or the transactions
contemplated hereunder, (g) to the extent necessary in connection with the
exercise of any remedy under this Agreement or any other Loan Document, and (h)
any information with respect to the U.S. federal income tax treatment and U.S.
federal income tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to Lender relating to such tax treatment and tax structure.
 


 
[THE REMAINING PAGE LEFT BLANK INTENTIONALLY]






-15-

--------------------------------------------------------------------------------










[SIGNATURE PAGE TO THIS AGREEMENT]


 
 IN WITNESS WHEREOF, the parties hereto have caused this Credit Line Agreement
to be executed by the undersigned, thereunto duly authorized, as of the date
first set forth above.
 

     
So Act Network, Inc.
     
By: /s/  Greg
Halpern                                                              
 
Name: Greg Halpern
 
Title:   President
         
Greg Halpern
      /s/  Greg
Halpern                                                                        
   


 
 
 
 
 -16-

--------------------------------------------------------------------------------